Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 02/19/2020 has been considered by the examiner.

	Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claims 1-6, and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schnittman et al (US 8,370,985).
5.	Regarding independent claim 1, Schnittman et al discloses an autonomous vacuum cleaner (annotated Fig 2 below, robot 100), comprising:
an autonomously moveable housing (Fig 2, body 300) having a front, a rear, a first side, and a second side;
a vacuum collection system (Fig 2, components are disposed within body 300) carried by the autonomously moveable housing;

a sensor cover (Fig 2, sensor cover comprises body 300 and chassis 200) covering the plurality of distance sensors wherein the plurality of distance sensors are staggered relative to the front of the autonomously moveable housing (Fig 2, sensors 710 and 730 are located in front of robot 100).

    PNG
    media_image1.png
    546
    525
    media_image1.png
    Greyscale

Annotated Figure 2 of Schnittman

6.	Regarding claim 2, Schnittman et al disclose the limitations of claim 1, as described above, and further comprising a brushroll (Fig 2, brush 510), a brush chamber (Fig 2, a room 

7.	Regarding claim 3, Schnittman et al disclose the limitations of claim 1, as described above, and further disclose wherein the plurality of distance sensors have overlapping fields of view (Fig 2, sensors 710 and proximity sensor 730 have overlapping fields of view in front of robot 100).

8.	Regarding claim 4, Schnittman et al disclose the limitations of claim 3, as described above, and further disclose wherein the overlapping fields of view are densest at the front of the autonomously moveable housing (Fig 2, large number of sensors of navigational sensor system are disposed in front of robot 100).

9.	Regarding claim 5, Schnittman et al disclose the limitations of claim 3, as described above, and further disclose wherein at least one of the plurality of distance sensors is angled to sense forward and side obstacles (Fig 2, sensor 710).

10.	Regarding claim 6, Schnittman et al disclose the limitations of claim 1, as described above, and further disclose wherein the sensor cover includes an opening associated with each of the plurality of distance sensors (Fig 2, opening is disposed at promixity sensor 730).

11.	Regarding claim 11, Schnittman et al disclose the limitations of claim 1, as described above, and further disclose wherein at least one of the plurality of distance sensors is angled to sense forward and side obstacles (Fig 2, sensor 710).

12.	Regarding claim 12, Schnittman et al disclose the limitations of claim 11, as described above, and further disclose wherein the plurality of distance sensors provide a total field of view that extends across an entire front of the autonomous moveable housing (Fig 2, sensors 710 and 730 provide a total field of view in entire front of robot).

13.	Regarding claim 13, Schnittman et al disclose the limitations of claim 1, as described above, and further disclose wherein the sensor cover comprises an undulating, approximately vertical wall and the plurality of distance sensors are staggered therein.

14.	Regarding claim 14, Schnittman et al disclose the limitations of claim 13, as described above, and further disclose wherein at least one of the plurality of distance sensors is closer to a first side of autonomously moveable housing than a center of the front of the autonomously moveable housing and at least one other of the plurality of distance sensors is closer to a second side of autonomously moveable housing than the center of the front of the autonomously moveable housing (Fig 2, sensors 710 are disposed at two different sides of front of robot).

claim 15, Schnittman et al disclose the limitations of claim 1, as described above, and further disclose wherein at least one of the plurality of distance sensors is oriented at a different angle than at least one other of the plurality of distance sensors ( Fig 2, sensors 710).

16.	Regarding claim 16, Schnittman et al disclose the limitations of claim 1, as described above, and further disclose wherein at least one of the plurality of distance sensors is closer to a first side of autonomously moveable housing than a center of the front of the autonomously moveable housing and at least one other of the plurality of distance sensors is closer to a second side of autonomously moveable housing than the center of the front of the autonomously moveable housing (Fig 2, sensors 710 are disposed at two different sides of front of robot).

17.	Regarding claim 17, Schnittman et al disclose the limitations of claim 16, as described above, and further disclose wherein the at least one of the plurality of distance sensors closer to the first side of autonomously moveable housing has an overlapping field of view with the at least one other of the plurality of distance sensors closer to the second side of autonomously moveable housing (Fig 2, sensors 710 provide overlapping field of view in front of robot).

18.	Regarding claim 18, Schnittman et al disclose the limitations of claim 1, as described above, and further disclose wherein the plurality of distance sensors includes at least one leading sensor (Fig 2, sensor 710 is disposed closed to front edge of body 300) and at least one trailing sensor (Fig 2, detector 720) farther from the front of the autonomously moveable housing than the at least one leading sensor.

claim 19, Schnittman et al disclose the limitations of claim 18, as described above, and further disclose wherein the plurality of distance sensors have overlapping fields of view (Fig 2, sensors 710 have overlapping fields of view).

20.	Regarding claim 20, Schnittman et al disclose the limitations of claim 19, as described above, and further disclose wherein the overlapping fields of view are densest at the front of the autonomously moveable housing (Fig 2, sensors 710 are disposed in front of robot 100).

Claim Rejections - 35 USC § 103
21.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
22.	Claims 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schnittman et al (US 8,370,985), as applied to claim 6 above, and further in view of Wallach et al (US 20020174506).

23.	Regarding claim 7, Schnittman et al disclose the limitations of claim 6, as described above, but Schnittman et al do not teach a set of lens inserts. However, Wallach et al teach a set of lens inserts (Fig 2 of Wallach, sensor lenses 214,216 are provided for sensors) and wherein an individual lens insert of the set of lens inserts covers each of the plurality of distance sensors. It would have been obvious to one of ordinary skill in the art before the effective date of claimed invention to have modified robot of Schnittman by providing sensor lenses on cover to cover sensors taught by Wallach et al for increasing wide angle of view of sensor as well as protecting sensors from being damaged and build up dust.

24.	Regarding claim 8, Schnittman et al, as modified by Wallach et al, disclose the limitations of claim 7, as described above, and further disclose wherein the sensor cover comprises an undulating, approximately vertical wall (Fig 2, body 300 has wave shape) and the set of lens inserts are staggered therein (Fig 2 of Wallach, Wallach et al teach lenses are disposed on front and rear cover).

25.	Regarding claim 10, Schnittman et al, as modified by Wallach et al, disclose the limitations of claim 7, as described above, and further disclose wherein the autonomously moveable housing has a D-shape when viewed from above, with the rear of the autonomously moveable housing being defined by a rounded rear edge (Fig 1).

26.	Claim 9  is rejected under 35 U.S.C. 103 as being unpatentable over Schnittman et al (US 8,370,985), as modified by Wallach et al, as applied to claim 7 above, and further in view of Jeong et al (US 2013/0331990).
claim 9, Schnittman et al, as modified by Wallach et al, disclose the limitations of claim 7, as described above, but Schnittman et al do not teach the set of lens inserts comprises a transparent material or a translucent material configured to filter out daylight. However, Jeong et al teach the set of lens inserts comprises a transparent material (paragraph [00280, a wide-angle lens formed of a transparent material). It would have been obvious to one of ordinary skill in the art before the effective date of claimed invention to have made lens of robot of Schnittman of transparent material for allowing signal or light source of sensors to pass therethrough.

Conclusion
28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM V TRUONG whose telephone number is (571)272-7576. The examiner can normally be reached Mon-Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA CARTER can be reached on (571)-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/TAM VU QUANG TRUONG/            Examiner, Art Unit 3723           

/MONICA S CARTER/            Supervisory Patent Examiner, Art Unit 3723